Citation Nr: 1827713	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide agent exposure and/or to the service-connected vascular blockage lower left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from September 1954 to June 1958, November 1961 to May 1980, and February 1985 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

This matter was remanded in November 2017 for additional development. There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

The Veteran's current CAD diagnosed many years after service, is not shown to be related to his active military service to include herbicide exposure nor has it been shown to be a result of, caused, or aggravated by the Veteran's service-connected vascular blockage of the lower left leg.


CONCLUSION OF LAW

The criteria for service connection for CAD are not met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his CAD is due to his military service, to include herbicide exposure.

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, malignant tumors, heart disease, and bilateral hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a) (6) (iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116 (2012) and 38 C.F.R. § 3.307 (a) (6) (iii) (2017) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307 (d) (2017) are also satisfied.  38 C.F.R. § 3.309 (e) (2017).  The enumerated diseases, which are deemed associated with herbicide exposure, include ischemic heart disease.  Id. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.§ 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As an initial matter, in this case, the record does not reflect that the Veteran had service in Vietnam.  In December 2010, VA sought information from NPRC prior to obtaining a Formal Finding regarding in-service exposure to herbicide agents.  In December 2010, NPRC advised that there was no showing of in country Vietnam service.  

In this case, the Veteran did not serve in the Republic of Vietnam, but attributes his CAD to exposure to herbicides while serving in the Philippines.  The Veteran's service personnel records confirm that he served as an aircraft maintenance supervisor in the Philippines; however, a formal finding of fact completed in May 2011 noted that there were no records to show that the Veteran served in an area where Agent Orange was used.  

The Veteran's service treatment records (STRs) are silent for any symptoms of, diagnosis of or treatment for CAD.  Additionally, the record is silent for any complaints by the Veteran of recurrent and/or persistent symptoms of CAD since service.  There is no competent evidence that the Veteran manifested CAD in service, that he had actual exposure to herbicides in service, or that any in service event resulted in the development of CAD.

The Veteran contends that he was exposed to herbicide agents while in service in the Philippines, and this exposure is the cause of his CAD; however, there is no evidence to show exposure to Agent Orange in the Philippines.  Based on the foregoing, the Board concludes that exposure to herbicide agents during service cannot be conceded in this case and therefore, service connection for CAD cannot be presumed.

Additionally, the Board finds that the criteria for service connection on a direct basis are not met.  Service treatment records do not indicate treatment for or a diagnosis of heart disease.  Although the evidence shows a current diagnosis of and treatment for CAD, the evidence does not demonstrate, and the Veteran does not allege, a nexus or link between his active duty period and his diagnosis of CAD that is not based on a claimed exposure to herbicides, which, as explained, has not been demonstrated.

The Veteran also contends that his CAD is related to his service-connected vascular blockage of the lower left leg. 

During his August 2017 Board hearing, the Veteran stated he began having issue in 1987 when he had a blockage in his left leg.  He stated in 1996 he went to the hospital for chest pains, in 2003 a stent was put in his heart, in 2003 he went to St. Vincent's hospital where a pacemaker and two stents were put in, and in 2010 he had a heart attack.  It was argued during the Veteran's Board hearing that his private doctor stated his service connected peripheral vascular disease and CAD are one in the same.  Medical treatment notes from St. Vincent's medical center document four cardiac stents, a pacemaker placement, and reports of shortness of breath.  

In light of his testimony, the Veteran was scheduled for a VA examination for this condition on December 2017.  The VA examiner stated a review of the records indicated history of a stent with left ventricular chamber size being normal, gated SPECT imaging wall motion normal systolic thickening of all segments and the ejection fraction calculated at 57 percent.  The VA examiner opined, "the Veteran's CAD and peripheral vascular disease are less likely caused or share a relationship."  Noting the most common cause of SSS is fibrosis of the SA node unrelated to atherosclerosis, it was noted that while it is very common for an individual to have atherosclerosis of more than one vessel or set of blood vessels, the atherosclerosis of one does not cause the other.  The examiner stated that vascular disease in the legs does not cause vascular disease in the arteries of the heart.  CAD is a chronic process that begins during adolescence and slowly progresses throughout life.  Independent risk factors include family history of premature CAD, cigarette smoking, diabetes mellitus, hypertension, dyslipidemia, a sedentary life style, advance age, gender, and obesity.  The VA examiner noted that the Veteran had multiple significant risk factors for the disease to include but not limited to a long history of heavy smoking, hypertension, dyslipidemia, age, gender, and diabetes.  The examiner provided that cigarette smoking may lead to double risk for coronary artery disease, 30 percent  of which are attributed to the number of cigarettes smoked.  The examiner cited a study with 106,745 males in Korea, that found that tobacco was a major and modifiable risk factor for cardiovascular disease, according to serum cholesterol levels; low cholesterol levels did not provide a protective effect in those smokers.  He stated that these findings are supported by those of the prospective study of the American Cancer Society, of the Nurses' Health Study, and of some meta-analyses.  He explained that coronary artery disease occurs more commonly in diabetic patients than in the general population, affecting more than 55 percent of patients.  Hypertension is a well-established risk factor for cardiovascular disease and for congestive heart failure.  The examiner advised the importance of this association was well defined in the findings of the Framingham Study and Multiple Risk Factor Intervention Trial-MRFIT.  [World Journal of Cardiovascular Diseases.  Vol.3 No.4A (2 0 1 3)].  Diabetes is a powerful risk factor for CHD.  Up to 75-80 percent of adult diabetic patients die of cardiovascular diseases and 75 percent of these deaths are caused by CHD [107].  Diabetic men, have a twofold to three-fold increased risk of CHD.  [Cardiovascular Research.  Vol. 53, 2002].  

The VA examiner also found that "cholesterol abnormalities" are a laboratory finding and NOT a disability.  The examiner noted that dyslipidemia is a risk factor for CAD; however, he stated that the Veteran had a multitude of non-service connected risk factors for CAD.  He explained having two or more risk factors has a profound impact on risk.  

In formulating its opinion the Board considered the Veteran's contentions that his CAD was a result of herbicide agent exposure and/or do to his service-connected vascular blockage lower left leg.  The Veteran, as a layperson, is competent to report past heart disabilities; however, he is not competent to render a competent medical opinion regarding its cause under the facts of this case, which include absence of heart symptoms until many years after service.  CAD is a complex disease that involves unseen system processes that are not observable by the five senses of a layperson.  For example, x-ray and other medical testing are needed to arrive at these medical diagnoses.  For these reasons, the Veteran is not competent to diagnose CAD; or to opine as to the nature or cause of this disease, where there is an absence of in-service injury, disease, or symptoms, and the credible reports of symptoms beginning many years after service.  As noted, such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results; therefore, the Veteran's lay statements are of no probative value. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for CAD.  In this regard, the Board places great probative weight on the December 2017 VA opinion that concluded the Veteran's CAD was not aggravated by his service-connected left leg vascular blockage, and cholesterol abnormalities in service did not cause or aggravate his CAD.  The Board finds that the VA opinion clearly reflects consideration of the Veteran's medical records and provides a complete rationale supported by the evidence of record.  Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also notes that there are no contradictory opinions of record.  Therefore, the Board accords the great probative weight to the December 2017 VA opinion.

After review of all the lay and medical evidence of record, the Board finds that the Veteran's CAD is not due to an incident or disease during service; there are no symptoms of CAD during active service, or continuous chronic symptoms since service, including to a compensable degree within the first post-service year.  Service treatment records do not reveal any complaint of, diagnosis of, or treatment for the heart.  The Veteran has not alleged a continuity of symptomatology nor does the clinical evidence suggest continuous symptoms since service.

The weight of the evidence shows that the current CAD is not otherwise related to service.  There is no credible evidence of record linking the disability to service. 

Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the CAD disability may be presumed to have been incurred in service (see 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a)) or were otherwise related to service (see 38 C.F.R. § 3.303 (d)); therefore, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert,1 Vet. App. at 55.






                                                                    (Continued on next page)
ORDER

Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide agent exposure and/or to the service-connected vascular blockage lower left leg, is denied.





____________________________________________
L.M.  BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


